Citation Nr: 1446921	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran initially requested to be scheduled for a personal hearing before a Veterans Law Judge.  However, in August 2014, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to an increased disability rating for service-connected anxiety disorder, NOS.  After having considered the matter, and for reasons expressed immediately below, the Board finds that the issue on appeal must be remanded for further development.

With respect to the service-connected anxiety disorder, the Veteran was most recently afforded a VA examination in November 2009.  In the October 2014 Informal Hearing Presentation, the Veteran's representative requested that the claim be remanded in order to afford the Veteran a new VA examination because his psychological symptoms have worsened.  The evidence of record is therefore lacking with regard to the current severity of the service-connected anxiety disorder.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include review of the Veteran's claims file and past clinical history, with particular attention given to the current severity of the service-connected anxiety disorder.

The Veteran's representative additionally asserted that no VA treatment records had been added to the Veteran's claims file since the November 2009 VA examination.  See the Informal Hearing Presentation dated October 2014.  To this end, the Board observes that VA treatment records through November 2012 have been associated with the claims file; however, a review of the record suggests that said records pertain primarily to other claims.  Therefore, on remand, any ongoing treatment records pertinent to the pending claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure records of any outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received through the VA healthcare system or facility since November 2009.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the extent of his service-connected anxiety disorder, NOS.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected anxiety disorder.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected anxiety disorder found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the number assigned to the Veteran.  (The Board recognizes that VA is moving toward use of DSM-5, see 79 Fed Reg. 45093 (Aug 4. 2014); however, the change does not apply to cases that were pending before the Board on August 4, 2014.  DSM-IV is to be applied to cases such as this Veteran's that have been pending before the Board.  Id at 45094.)  Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.

3. Thereafter, the RO should readjudicate the claim of entitlement to an increased initial disability rating for anxiety disorder, NOS.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

